Case 3:19-cr-00121-MMH-PDB Document 140 Filed 09/10/21 Page 1 of 5 PageID 581




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                              Case No. 3:19-cr-121-MMH-PDB

GREGORIO JOSE FUENTES-ZELAYA
AND DENNIS ALEXANDER BARAHONA

                            NOTICE OF PUBLICATION
      The United States of America hereby advises the Court that notice of this

criminal forfeiture was posted on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on July 15, 2021.

See Attachment 1. Federal Rule of Criminal Procedure 32.2(b)(6)(C) incorporates

the provisions of Rule G(4) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure, as the means

of publication in a criminal forfeiture case.

                                            Respectfully Submitted,

                                            KARIN HOPPMANN
                                            Acting United States Attorney


                                  By:       s/Mai Tran      __________
                                            MAI TRAN
                                            Assistant United States Attorney
                                            Florida Bar No. 100982
                                            300 N. Hogan Street, Suite 700
                                            Jacksonville, Florida 32202
                                            Telephone: (904) 301-6300
                                            Facsimile: (904) 301-6310
                                            E-Mail: mai.tran2@usdoj.gov
Case 3:19-cr-00121-MMH-PDB Document 140 Filed 09/10/21 Page 2 of 5 PageID 582




                            CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2021, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system that will

 send a notice of electronic filing to counsel of record.


                                          s/Mai Tran
                                          MAI TRAN
                                          Assistant United States Attorney
Case 3:19-cr-00121-MMH-PDB Document 140 Filed 09/10/21 Page 3 of 5 PageID 583

Attachment 1


                       UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF FLORIDA, JACKSONVILLE DIVISION
        COURT CASE NUMBER: 3:19-CR-121-MMH-PDB; NOTICE OF FORFEITURE

      Notice is hereby given that on May 10, 2021, in the case of U.S. v. Gregorio Jose
Fuentes-Zelaya and Dennis Alexander Barahona, Court Case Number 3:19-CR-121
-MMH-PDB, the United States District Court for the Middle District of Florida entered an
Order condemning and forfeiting the following property to the United States of America:

       $13,763.86 seized from Regions Bank Account Number XXXXX2288 in the name of
       Barahona Renovations, Inc. Acct# 0277002288 (19-ICE-002495) which was seized
       from Regions Bank on July 19, 2019 in Jacksonville, FL

       $217,000.44 seized from SunTrust Bank Account Number XXXX6479 in the name
       of Barahona Renovations,Inc. Acct# 1000248596479 (19-ICE-002496) which was
       seized from SunTrust Bank on July 19, 2019 in Jacksonville, FL

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (July 15, 2021) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 300 N. Hogan Street, Suite 9-150, Jacksonville, FL
32202, and a copy served upon Assistant United States Attorney Mai Tran, 300 North
Hogan Street, Suite 700, Jacksonville, FL 32202. The ancillary petition shall be signed by
the petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner's right, title or interest in the forfeited property, the time and circumstances of the
petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
Case 3:19-cr-00121-MMH-PDB Document 140 Filed 09/10/21 Page 4 of 5 PageID 584

forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Mai Tran, 300 North Hogan Street, Suite 700, Jacksonville, FL 32202. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
Case 3:19-cr-00121-MMH-PDB Document 140 Filed 09/10/21 Page 5 of 5 PageID 585


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between July 15, 2021 and August 13, 2021. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. Gregorio Jose Fuentes-Zelaya and Dennis Alexander Barahona

Court Case No:              3:19-CR-121-MMH-PDB
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   07/15/2021                      23.9                          Verified
         2                   07/16/2021                      23.9                          Verified
         3                   07/17/2021                      24.0                          Verified
         4                   07/18/2021                      23.9                          Verified
         5                   07/19/2021                      23.9                          Verified
         6                   07/20/2021                      23.9                          Verified
         7                   07/21/2021                      23.9                          Verified
         8                   07/22/2021                      23.9                          Verified
         9                   07/23/2021                      23.9                          Verified
        10                   07/24/2021                      23.9                          Verified
        11                   07/25/2021                      23.9                          Verified
        12                   07/26/2021                      23.9                          Verified
        13                   07/27/2021                      23.9                          Verified
        14                   07/28/2021                      23.9                          Verified
        15                   07/29/2021                      23.9                          Verified
        16                   07/30/2021                      23.9                          Verified
        17                   07/31/2021                      23.9                          Verified
        18                   08/01/2021                      23.9                          Verified
        19                   08/02/2021                      23.9                          Verified
        20                   08/03/2021                      23.9                          Verified
        21                   08/04/2021                      23.9                          Verified
        22                   08/05/2021                      23.9                          Verified
        23                   08/06/2021                      23.9                          Verified
        24                   08/07/2021                      24.0                          Verified
        25                   08/08/2021                      24.0                          Verified
        26                   08/09/2021                      24.0                          Verified
        27                   08/10/2021                      23.9                          Verified
        28                   08/11/2021                      23.9                          Verified
        29                   08/12/2021                      24.0                          Verified
        30                   08/13/2021                      23.9                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
